       Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 1 of 15. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 JUAN TORRES                                        )         CASE NO.
 122 E. Eagle Street                                )
 Findlay, Ohio 45840,                               )         JUDGE:
                                                    )
                                Plaintiff,          )
                                                    )
                        v.                          )
                                                    )         COMPLAINT FOR DAMAGES
 TEXAS ROADHOUSE MANAGEMENT                         )         AND INJUNCTIVE RELIEF
 CORP.                                              )
 6040 Dutchmans Lane                                )         JURY DEMAND ENDORSED
 Louisville, Kentucky 40205                         )         HEREIN
                                                    )
        Serve Also:                                 )
        CORPORATION SERVICE                         )
        COMPANY                                     )
        50 West Broad Street, Suite 1330            )
        Columbus, Ohio 43215


       Plaintiff, Juan Torres by and through undersigned counsel, as his Complaint against

Defendant Texas Roadhouse Management Corp., states and avers the following:

                              PARTIES, VENUE, & JURISDICTION

1.   Torres is a resident of the city of Findlay, county of Hancock, state of Ohio.

2.   Texas Roadhouse Management Corp. is a foreign corporation who conducts business under

     the name “Texas Roadhouse,” throughout the state of Ohio.

3.   Texas Roadhouse owns and/or operates a place of business at 1111 Trenton Avenue, Findlay,

     Ohio 45840. (“Findlay Restaurant”)

4.   This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Torres is alleging

     a claim under Title VII of the Civil Rights Act of 1964, 28 U.S.C. § 2000e.

5.   All material events alleged in this Complaint occurred in Hancock County, Ohio.
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 2 of 15. PageID #: 2




6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

7.    Within 300 days of the conduct alleged below, Torres filed a Charge of Discrimination with the

      Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2021-01437 against

      Texas Roadhouse.

8.    On or about May 15, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

      Torres regarding the Charges of Discrimination brought by Torres against Texas Roadhouse

      in Charge No. 532-2021-01437.

9.    Torres received his Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

      5(f)(1), which has been attached hereto as Plaintiff's Exhibit A.

10.   Torres has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

      letter.

11.   Torres has properly exhausted his administrative remedies pursuant to 29 C.F.R. §

      1614.407(b).

                                              FACTS

12.   Torres began working at Texas Roadhouse on or about December 27, 2009.

13.   Torres worked for Texas Roadhouse in its Findlay Restaurant.

14.   Torres began working for Texas Roadhouse as a prep cook.

15.   Torres is Hispanic.

16.   Throughout Torres’ employment with Texas Roadhouse, Texas Roadhouse would only staff its

      Hispanic employees in the kitchen. (“Staffing Practices”)

17.   A Caucasian manager was responsible for the Staffing Practices.

18.   In or around 2014, Texas Roadhouse promoted Torres to Key Hourly Manager.

19.   Despite Torres’ promotion, he and other Hispanic employees were staffed only in the kitchen.



                                                 .2
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 3 of 15. PageID #: 3




20.   A position in Texas Roadhouse’s kitchen is less desirable than other positions at Texas

      Roadhouse because kitchen employees are unable to collect tips, unlike waitstaff.

21.   As a result of the Staffing Practices, Texas Roadhouse treated Caucasian employees more

      favorably than similarly situated Hispanic employees.

22.   The Staffing Practices were because of race.

23.   Placing individuals in a position in which they make less money for similar work is an adverse

      action.

24.   Placing individuals in a position in which they make less money for similar work is an adverse

      employment action.

25.   The Staffing Practices constitute discrimination on the basis of race.

26.   The Staffing Practices were willful.

27.   The Staffing Practices were intentional.

28.   Throughout Torres’ tenure as Key Hourly Manager, he received less favorable treatment than

      similarly situated Caucasian employees. (“Disparate Treatment Based on Race”)

29.   The Disparate Treatment Based on Race included Torres’ having minimal staff to help close the

      Findlay Restaurant for the evening, while similarly situated Caucasian employees were always

      provided extra assistance so that they could close the Findlay Restaurant on time.

30.   As a result of the Disparate Treatment Based on Race, Torres often stayed well beyond his shift

      so he could properly close the Findlay Restaurant for the evening.

31.   Similarly situated Caucasian employees did not stay well beyond their shifts so they could

      properly close the Findlay Restaurant for the evening.

32.   The Disparate Treatment Based on Race was done because of race.




                                                   .3
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 4 of 15. PageID #: 4




33.   As a result of the Disparate Treatment Based on Race, Hispanic employees were treated less

      favorably than similarly situated Caucasian employees.

34.   Giving Hispanic employees less assistance than similarly situated Caucasian employees is an

      adverse action.

35.   Giving Hispanic employees less assistance than similarly situated Caucasian employees is an

      adverse employment action.

36.   The Disparate Treatment Based on Race constitutes discrimination on the basis of race.

37.   The Disparate Treatment Based on Race was willful.

38.   The Disparate Treatment Based on Race was intentional.

39.   On multiple occasions, Torres reported the Disparate Treatment Based on Race to a Caucasian

      supervisor, Lance Last Name Unknown (“LNU”). (“Disparate Treatment Reports”)

40.   Based on Texas Roadhouse’s policies, a report of discrimination on the basis of race is a

      significant workplace event.

41.   Based on Texas Roadhouse’s policies, each of Torres’ Disparate Treatment Reports was

      considered a significant workplace event.

42.   An investigation should include interviewing the complainant.

43.   An investigation should include interviewing the subject of the complaint.

44.   An investigation should include interviewing the subject of the reported discrimination.

45.   An investigation should include interviewing witnesses to the reported discrimination.

46.   An investigation should include getting a written statement from the complainant.

47.   An investigation should include getting a written statement from the subject of the complaint.

48.   An investigation should include getting a written statement from the subject of the reported

      discrimination.



                                                  .4
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 5 of 15. PageID #: 5




49.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not interview

      Torres.

50.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not interview any

      Caucasian supervisor or manager.

51.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not interview any

      employee.

52.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not get a written

      statement from Torres.

53.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not get a written

      statement from any Caucasian supervisor or manager.

54.   In response to each of Torres’ Disparate Treatment Reports, Defendant did not get a written

      statement from any employee.

55.   In response to each of Torres’ Disparate Treatment Reports, Defendant conducted no

      investigation whatsoever.

56.   By failing to investigate each of Torres’ Disparate Treatment Reports, Defendant ratified its

      supervisors’ and managers’ conduct.

57.   By failing to investigate each of Torres’ Disparate Treatment Reports, Defendant allowed its

      supervisors’ and managers’ conduct to continue.

58.   Failing to investigate a report of discrimination on the basis of race is an adverse action.

59.   Failing to investigate a report of discrimination on the basis of race is an adverse employment

      action.

60.   Defendant willfully failed to investigate each of Torres’ Disparate Treatment Reports.

61.   Defendant intentionally failed to investigate each of Torres’ Disparate Treatment Reports.



                                                  .5
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 6 of 15. PageID #: 6




62.   The Disparate Treatment Based on Race continued throughout Torres’ employment and until his

      termination.

63.   Torres’ made Disparate Treatment Reports throughout Torres’ employment and until his

      termination.

64.   Defendant failed to investigate each of Torres’ Disparate Treatment Reports throughout his

      employment.

65.   In making the Disparate Treatment Reports, Torres was opposing discrimination on the basis of

      race.

66.   On or about May 19, 2020, Torres and another Hispanic coworker were tasked with conducting

      inventory of the restaurant outside of business hours. (“May 19, 2020 Inventory Check”)

67.   During the May 19, 2020 Inventory Check, a container of cooking oil spilled, so Torres attempted

      to clean the spill by using a hose connected to grease sink. (“May 19, 2020 Oil Cleanup”)

68.   During the May 19, 2020 Oil Cleanup, Nick Camarata, a Caucasian supervisor, watched Torres

      clean up the oil and took no corrective action against Torres.

69.   On or about May 20, 2020, the day after the May 19, 2020 Oil Cleanup, Jennifer Weston, Texas

      Roadhouse’s managing partner, told Torres that he should not have used her “$ 2000 hose to

      clean the floor” because the hose is for dishes. (“May 20, 2020 Reprimand”)

70.   Weston is Caucasian.

71.   At all times mentioned herein, Weston was working within the scope of her duties as managing

      partner of Defendant.

72.   In response to the May 20, 2020 Reprimand, Torres told Weston that he was only using it to

      clean up a mess and asked Weston to review the security footage, which would confirm Torres’

      explanation. (“Explanation for Cleaning the Restaurant Floor”)



                                                   .6
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 7 of 15. PageID #: 7




73.   In response to Torres’ Explanation for Cleaning the Restaurant Floor, Weston did not check the

      security footage.

74.   In response to Torres’ Explanation for Cleaning the Restaurant Floor, Weston removed Torres

      from a group chat amongst Texas Roadhouse’s managers.

75.   In response to Torres’ Explanation for Cleaning the Restaurant Floor, Weston scheduled Torres

      only as “point cook.”

76.   A point cook is a lesser job than a Key Hourly Manager.

77.   Following the May 20, 2020 Reprimand, Torres was demoted. (“Demotion”)

78.   Similarly situated Caucasian employees were not reprimanded for using the wrong hose to clean

      a spill.

79.   Similarly situated Caucasian employees were not demoted for using the wrong hose to clean a

      spill.

80.   Demoting an employee is an adverse action.

81.   Demoting an employee is an adverse employment action.

82.   Torres’ Demotion was because of his race.

83.   Torres’ Demotion was because of his Disparate Treatment Reports.

84.   In performing the Demotion, Defendant treated Torres less favorably than similarly situated

      Caucasian employees.

85.   In performing the Demotion, Defendant made it less likely for a reasonable employee to report

      and/or oppose workplace discrimination.

86.   Torres’ Demotion constitutes discrimination on the basis of race.

87.   Torres’ Demotion constitutes retaliation.

88.   Despite the Demotion, Torres continued to work hard at his job.



                                                  .7
        Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 8 of 15. PageID #: 8




89.   Following Torres’ Demotion, the Disparate Treatment Based on Race became more frequent

      (“Worsened Disparate Treatment Based on Race”).

90.   The Worsened Disparate Treatment Based on Race included Defendant’s reprimanding any

      employee who tried helping Torres.

91.   The reprimands during the Worsened Disparate Treatment Based on Race were directed towards

      Hispanic employees.

92.   Defendant did not reprimand employees for assisting similarly situated Caucasian employees.

93.   By reprimanding employees during the Worsened Disparate Treatment Based on Race,

      Defendant made it more difficult for Torres to complete work duties that similarly situated

      Caucasian employees would receive assistance with.

94.   Making it more difficult for a Hispanic employee to complete his work than similarly situated

      Caucasian employees is an adverse action.

95.   Making it more difficult for a Hispanic employee to complete his work than similarly situated

      Caucasian employees is an adverse employment action.

96.   The Worsened Disparate Treatment Based on Race was because of Torres’ race.

97.   The Worsened Disparate Treatment Based on Race was because of Torres’ Disparate Treatment

      reports.

98.   By performing the Worsened Disparate Treatment Based on Race, Defendant treated Torres less

      favorably than similarly situated Caucasian employees.

99.   By performing the Worsened Disparate Treatment Based on Race, Defendant made it less likely

      for a reasonable employee to report and/or oppose discrimination on the basis of race.

100. The Worsened Disparate Treatment Based on Race constitutes discrimination on the basis of

      race.



                                                  .8
       Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 9 of 15. PageID #: 9




101. The Worsened Disparate Treatment Based on Race constitutes retaliation.

102. The Worsened Disparate Treatment Based on Race was willful.

103. The Worsened Disparate Treatment Based on Race was intentional.

104. Torres’ Disparate Treatment Reports included reports of the Worsened Disparate Treatment

     Based on Race.

105. On or about October 8, 2020, Torres asked Weston to take him off of Texas Roadhouse’s

     schedule temporarily because Torres had a family emergency that required Torres to travel to the

     state of Texas. (“October 8, 2020 Request for Temporary Leave”)

106. In response to the October 8, 2020 Request for Temporary Leave, Weston berated Torres for

     needing to take time off to deal with a family emergency.

107. Weston did not berate similarly situated Caucasian employees who requested time off from

     work.

108. On or about October 11, 2020, Torres went to the state of Texas to deal with his family

     emergency. (“October 11, 2020 Leave for Family Emergency”)

109. Torres returned from the October 11, 2020 Leave for Family Emergency on October 21, 2020.

     (“October 21, 2020 Return to Ohio”)

110. Immediately following his October 21, 2020 Return to Ohio, Torres contacted Texas Roadhouse

     to inform management that he had returned from his family emergency. (“October 21, 2020

     Return-to-Work Call”)

111. During the October 21, 2020 Return-to-Work Call, Weston demanded that Torres return to work

     at Texas Roadhouse’s Findlay Restaurant immediately.

112. At the time of the October 21, 2020 Return-to-Work Call, Torres had driven all day from Texas

     to Ohio, so Torres told Weston that he was unable to work for that day.



                                                 .9
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 10 of 15. PageID #: 10




113. During the October 21, 2020 Return-to-Work Call, Torres told Weston that he would try finding

     a co-worker to cover his shift if necessary.

114. During the October 21, 2020 Return-to-Work Call, Weston expressed her frustration that Torres

     was unwilling to return to work immediately after having driven all day.

115. The day after the October 21, 2020 Return-to-Work Call, on October 22, 2020, Torres received

     a phone call from Mike Mullin, a Caucasian manager at Texas Roadhouse’s Findlay Restaurant.

     (“October 22, 2020 Phone Call”)

116. During the October 22, 2020 Phone Call, Mullin told Torres that Torres was taken off of the

     schedule.

117. During the October 22, 2020 Phone Call, Mullin advised Torres that Torres should not return to

     work at Texas Roadhouse.

118. On or about October 22, 2020, Torres was terminated from his employment with Texas

     Roadhouse. (“Termination”)

119. Defendant has a progressive disciplinary policy that calls for escalating levels of discipline

     for disciplinary infractions, beginning with a verbal warning, followed by a written

     warning, and ultimately leading up to termination.

120. Torres did not receive a verbal warning.

121. Torres did not receive a written warning.

122. Torres did not receive a second written warning.

123. Defendant did not discipline Torres whatsoever.

124. Skipping steps in a progressive discipline policy is an adverse action.

125. Skipping steps in a progressive discipline policy is an adverse employment action.




                                                    .10
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 11 of 15. PageID #: 11




126. Defendant willfully skipped steps in its own progressive disciplinary policy when

     terminating Torres.

127. Defendant intentionally skipped steps in its own progressive disciplinary policy when

     terminating Torres.

128. Torres was never given a reason for his Termination.

129. Torres was never given a reason for his Termination because his Termination was because of his

     race.

130. On information and belief, Defendant will assert that Torres’ Termination was because Torres

     took leave from work during October 11, 2020 Leave for Family Emergency. (“Purported Basis

     for Termination”)

131. Defendant did not terminate the employment of similarly situated Caucasian employees who

     took time off of work for longer than Torres and then returned to work without issue.

132. The Purported Basis for Termination has no basis in fact.

133. The Purported Basis for Termination did not actually motivate Torres’ Termination.

134. Torres was actually terminated because of his race.

135. Torres was actually terminated because he made protected complaints about Defendant’s race

     discrimination.

136. Torres’ Termination was because of his race.

137. Torres’ Termination was because of his Disparate Treatment Reports.

138. In terminating Torres, Defendant treated Torres less favorably than similarly situated Caucasian

     employees.

139. In terminating Torres, Defendant made it less likely for a reasonable employee to report and/or

     oppose unlawful discrimination on the basis of race.



                                                .11
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 12 of 15. PageID #: 12




140. The Purported Basis for Termination is pretext for discrimination on the basis of race.

141. The Purported Basis for Termination is pretext for retaliation.

142. The above facts show that Defendants engaged in an unlawful pattern and practice of race

     discrimination.

143. The above facts show that Defendants engaged in an unlawful pattern and practice of retaliation.

144. As a direct and proximate result of Defendant’s conduct, Torres suffered and will continue

     to suffer damages, including economic, emotional distress, and physical sickness damages.

          COUNT I: RACE DISCRIMINATION IN VIOLATION OF TITLE VII

145. Torres restates each and every prior paragraph of this complaint, as if it were fully restated

     herein.

146. As a Hispanic, Torres is a member of a protected class under 42 U.S.C. § 2000 et seq.

147. Throughout his employment, Torres was treated less favorably than similarly situated

     Caucasian employees.

148. 42 U.S.C. § 2000e-2 makes it unlawful to “discriminate against any individual with respect

     to his compensation, terms, conditions, or privileges of employment, because of such

     individual’s race, color, religion, sex, or national origin.”

149. Based on Defendant’s conduct, as alleged above, Defendant violated 42 U.S.C. § 2000e-2

     by discriminating against Torres on the basis of his race.

150. As a result of Defendant’s discrimination against Torres in violation of 42 U.S.C. § 2000e-

     2, Torres has been denied employment opportunities providing substantial compensation and

     benefits, thereby entitling Torres to injunctive, equitable, and compensatory monetary relief.

151. As a result of Defendant’s discrimination against Torres in violation of 42 U.S.C. § 2000e-

     2, Torres has suffered mental anguish and emotional distress, including, but not limited to,



                                                 .12
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 13 of 15. PageID #: 13




     depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

     confidence, and emotional pain suffering.

152. In its discriminatory actions as alleged above, Defendant acted with malice or reckless

     indifference to the rights of Torres, thereby entitling Torres to an award of punitive damages.

153. To remedy the violations of the rights of Torres secured by 42 U.S.C. § 2000e-2, Torres

     requests that the Court award him the relief demanded below.

           COUNT II: RETALIATION IN VIOLATION OF 42 U.S.C. § 2000e-3

154. Torres restates each and every prior paragraph of this complaint, as if it were fully restated

     herein.

155. As a Hispanic, Torres is a member of a protected class under 42 U.S.C. § 2000 et seq.

156. As a result of the discriminatory conduct described above, Torres reported the Disparate

     Treatment Based on Race and the Worsened Disparate Treatment Based on Race.

157. In reporting the Disparate Treatment Based on Race and the Worsened Disparate Treatment

     Based on Race, Torres was opposing the discriminatory actions described above.

158. In response to Torres’ protected complaints of discrimination, Defendant took adverse

     actions and adverse employment actions against Torres by demoting him, preventing other

     employees from assisting Torres, and terminating Torres’ employment.

159. 42 U.S.C. § 2000e-3(a) makes it an unlawful discriminatory practice to “discriminate against

     any individual . . . because he has opposed any practice made an unlawful employment

     practice by this subchapter, or because he has made a charge, testified, assisted, or

     participated in any manner in an investigation, proceeding, or hearing under this subchapter.”




                                               .13
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 14 of 15. PageID #: 14




160. As a result of Defendant’s retaliation against Torres in violation of 42 U.S.C. § 2000e-3,

     Torres has been denied employment opportunities providing substantial compensation and

     benefits, thereby entitling Torres to injunctive, equitable, and compensatory monetary relief.

161. As a result of Defendant’s retaliation against Torres in violation of 42 U.S.C. § 2000e-3,

     Torres has suffered mental anguish and emotional distress, including, but not limited to,

     depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

     confidence, and emotional pain suffering.

162. In its retaliatory actions as alleged above, Defendant acted with malice or reckless

     indifference to the rights of Torres, thereby entitling Torres to an award of punitive damages.

163. To remedy the violations of the rights of Torres secured by 42 U.S.C. § 2000e-3, Torres

     requests that the Court award him the relief demanded below.

                                   DEMAND FOR RELIEF

WHEREFORE, Torres demands from Defendants the following:

(a) Issue an order requiring Defendant to restore Torres to one of the positions to which he was

   entitled by virtue of his application and qualifications, and expunge his personnel file of all

   negative documentation;

(b) An award against Defendant of compensatory and monetary damages to compensate Torres

   for physical injury, physical sickness, lost wages, emotional distress, and other consequential

   damages, in an amount in excess of $25,000 per claim to be proven at trial;

(c) An award of punitive damages against Defendant in an amount in excess of $25,000;

(d) An award of reasonable attorneys’ fees and non-taxable costs for Torres claims as allowable

   under law;

(e) An award of the taxable costs of this action; and



                                                .14
      Case: 3:21-cv-01478-JRK Doc #: 1 Filed: 07/29/21 15 of 15. PageID #: 15




(f) An award of such other relief as this Court may deem necessary and proper.

                                                    Respectfully submitted,

                                                    _/s/ Brian D. Spitz_________________
                                                    Brian D. Spitz (0068816)
                                                    THE SPITZ LAW FIRM, LLC
                                                    25200 Chagrin Boulevard, Suite 200
                                                    Beachwood, OH 44122
                                                    Phone: (216) 291-4744
                                                    Fax: (216) 291-5744
                                                    Email: brian.spitz@spitzlawfirm.com

                                                    Attorney For Plaintiff Juan Torres.


                                      JURY DEMAND

       Plaintiff Juan Torres demands a trial by jury by the maximum number of jurors permitted.



                                                    _/s/ Brian D. Spitz_________________
                                                    Brian D. Spitz (0068816)




                                              .15
